UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4860



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTWAINE LAMAR MCCOY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:03-cr-00064)


Submitted:   April 18, 2007                   Decided:   May 15, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina, Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antwaine L. McCoy pled guilty to one count of possession

with intent to distribute cocaine and cocaine base, in violation of

21 U.S.C. § 841 (2000), and one count of possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1).           He was

sentenced to 262 months’ imprisonment.          On appeal, McCoy’s counsel

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious issues for appeal, but

questioning   whether   McCoy’s   trial   counsel     was   ineffective   in

failing to object to McCoy’s armed career criminal and career

offender    classifications   because     his    prior   convictions   were

unconstitutional double jeopardy.         Counsel argues McCoy’s prior

convictions amounted to double jeopardy because McCoy had already

been penalized when North Carolina assessed a controlled substance

tax against him for the drugs involved.          McCoy has filed a pro se

supplemental brief reasserting the issue raised by counsel.            After

a thorough review of the record, we affirm the conviction and

sentence.

            An allegation of ineffective assistance of counsel should

not proceed on direct appeal unless it appears conclusively from

the record that counsel’s performance was ineffective.              United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).           We find

that it does not appear conclusively from the record that McCoy

received ineffective assistance of counsel.              The documentation


                                  - 2 -
proffered by McCoy of North Carolina’s controlled substance tax

assessments against him does not pertain to the prior convictions

used to classify McCoy as an armed career criminal and career

offender.       Thus,   McCoy    fails    to    establish    his   counsel     was

ineffective     for   failing   to    object    on   those   grounds,    and    his

ineffective assistance of counsel claim is not cognizable on direct

appeal.

            As required by Anders, we have examined the entire record

and find no other meritorious issues for appeal.                     Therefore,

finding no error, we affirm the judgment of the district court.

This court requires that counsel inform her client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in    this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and     argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                       - 3 -